 
 
II 
110th CONGRESS 1st Session 
S. 1886 
IN THE SENATE OF THE UNITED STATES 
 
July 26, 2007 
Mr. Burr (for himself, Mr. Corker, Mr. Coburn, Mr. Martinez, and Mrs. Dole) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To provide a refundable and advanceable credit for health insurance through the Internal Revenue Code of 1986, to provide for improved private health insurance access and affordability, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Every American Insured Health Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Refundable and advanceable credit for certain health insurance coverage 
Sec. 100. Reference. 
Sec. 101. Refundable and advanceable credit for certain health insurance coverage. 
Sec. 102. Changes to existing tax preferences for medical coverage, etc., for individuals eligible for qualified health insurance credit or standard deduction. 
TITLE II—Improving private health insurance access and affordability 
Sec. 201. Improving private health insurance access and affordability. 
Sec. 202. Expansion of medicaid health opportunity accounts to all States.  
IRefundable and advanceable credit for certain health insurance coverage 
100.ReferenceExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
101.Refundable and advanceable credit for certain health insurance coverage 
(a)Advanceable creditSubpart A of part IV of subchapter A of chapter 1 (relating to nonrefundable personal credits) is amended by adding at the end the following new section: 
 
25E.Qualified health insurance credit 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year the sum of the monthly limitations determined under subsection (b) for the taxpayer and the taxpayer’s spouse and dependents. 
(b)Monthly limitation 
(1)In generalThe monthly limitation for each month during the taxable year for an eligible individual is 1/12th of— 
(A)the applicable adult amount, in the case that the eligible individual is the taxpayer or the taxpayer’s spouse, 
(B)the applicable adult amount, in the case that the eligible individual is an adult dependent, and 
(C)the applicable child amount, in the case that the eligible individual is a child dependent. 
(2)Limitation on aggregate amountNotwithstanding paragraph (1), the aggregate monthly limitations for the taxpayer and the taxpayer’s spouse and dependents for any month shall not exceed 1/12th of the applicable aggregate amount. 
(3)Applicable amountFor purposes of this section— 


Calendar yearApplicable adult amountApplicable child amountApplicable aggregate amount

2009$2,160$1,620$5,400
2010$2,220$1,670$5,550
2011$2,290$1,710$5,710
2012$2,350$1,760$5,880
2013$2,420$1,810$6,050
2014$2,490$1,870$6,220
2015$2,560$1,920$6,400
2016$2,640$1,980$6,590
2017$2,710$2,030$6,780. 
(4)No credit for ineligible monthsWith respect to any individual, the monthly limitation shall be zero for any month for which such individual is not an eligible individual. 
(c)Limitation based on amount of taxIn the case of a taxable year to which section 26(a)(2) does not apply, the credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(2)the sum of the credits allowable under this subpart (other than this section) and section 27 for the taxable year. 
(d)Excess credit refundable to certain tax-favored accountsIf— 
(1)the credit which would be allowable under subsection (a) if only qualified refund eligible health insurance were taken into account under this section, exceeds 
(2)the limitation imposed by section 26 or subsection (c) for the taxable year, such excess shall be paid by the Secretary into the designated account of the taxpayer.
(e)Eligible individualFor purposes of this section— 
(1)In generalThe term eligible individual means, with respect to any month, an individual who— 
(A)is the taxpayer, the taxpayer’s spouse, or the taxpayer’s dependent, and 
(B)is covered under qualified health insurance as of the 1st day of such month. 
(2)Coverage under Medicare, Medicaid, SCHIP, military coverageThe term eligible individual shall not include any individual who for any month is— 
(A)entitled to benefits under part A of title XVIII of the Social Security Act or enrolled under part B of such title, and the individual is not a participant or beneficiary in a group health plan or large group health plan that is a primary plan (as defined in section 1862(b)(2)(A) of such Act), 
(B)enrolled in the program under title XIX or XXI of such Act (other than under section 1928 of such Act), or 
(C)entitled to benefits under chapter 55 of title 10, United States Code, including under the TRICARE program (as defined in section 1072(7) of such title). 
(3)Identification requirementsThe term eligible individual shall not include any individual for any month unless the policy number associated with the qualified health insurance and the TIN of each eligible individual covered under such health insurance for such month are included on the return of tax for the taxable year in which such month occurs. 
(4)PrisonersThe term eligible individual shall not include any individual for a month if, as of the first day of such month, such individual is imprisoned under Federal, State, or local authority. 
(5)AliensThe term eligible individual shall not include any alien individual who is not a lawful permanent resident of the United States. 
(f)Health insuranceFor purposes of this section— 
(1)Qualified health insuranceThe term qualified health insurance means any insurance constituting medical care which (as determined under regulations prescribed by the Secretary)— 
(A)has a reasonable annual and lifetime benefit maximum, and 
(B)provides coverage for inpatient and outpatient care, emergency benefits, and physician care. Such term does not include any insurance substantially all of the coverage of which is coverage described in section 223(c)(1)(B).
(2)Qualified refund eligible health insuranceThe term qualified refund eligible health insurance means any qualified health insurance which is— 
(A)coverage under a group health plan (as defined in section 5000(b)(1)), or 
(B)coverage offered in a State which has been deemed by the Secretary of Health and Human Services to meet the refundability requirements of section 2201 of the Social Security Act. 
(g)Designated accounts 
(1)Designated accountFor purposes of this section, the term designated account means any specified account established and maintained by the provider of the taxpayer's qualified refund eligible health insurance— 
(A)which is designated by the taxpayer (in such form and manner as the Secretary may provide) on the return of tax for the taxable year, and 
(B)which, under the terms of the account, accepts the payment described in subparagraph (A) on behalf of the taxpayer. 
(2)Specified accountFor purposes of this paragraph, the term specified account means— 
(A)any health savings account under section 223 or Archer MSA under section 220, or 
(B)any health insurance reserve account. 
(3)Health insurance reserve accountFor purposes of this subsection, the term health insurance reserve account means a trust created or organized in the United States as a health insurance reserve account exclusively for the purpose of paying the qualified medical expenses (within the meaning of section 223(d)(2)) of the account beneficiary (as defined in section 223(d)(3)), but only if the written governing instrument creating the trust meets the requirements described in subparagraphs (B), (C), (D), and (E) of section 223(d)(1). Rules similar to the rules under subsections (g) and (h) of section 408 shall apply for purposes of this subparagraph. 
(4)Treatment of paymentAny payment under subsection (d) to a designated account shall— 
(A)not be taken into account with respect to any dollar limitation which applies with respect to contributions to such account (or to tax benefits with respect to such contributions), 
(B)be includible in the gross income of the taxpayer for the taxable year in which the payment is made (except as provided in subparagraph (C)), and 
(C)be taken into account in determining any deduction or exclusion from gross income in the same manner as if such contribution were made by the taxpayer. 
(h)Other definitionsFor purposes of this section— 
(1)DependentThe term dependent has the meaning given such term by section 152 (determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof). An individual who is a child to whom section 152(e) applies shall be treated as a dependent of the custodial parent for a coverage month unless the custodial and noncustodial parent provide otherwise. 
(2)AdultThe term adult means an individual who is not a child. 
(3)ChildThe term child means a qualifying child (as defined in section 152(c). 
(i)Special rules 
(1)Coordination with medical deduction, etcAny amount paid by a taxpayer for insurance to which subsection (a) applies shall not be taken into account in computing the amount allowable to the taxpayer as a credit under section 35 or as a deduction under section 213(a). 
(2)Medical and health savings accountsThe credit allowed under subsection (a) for any taxable year shall be reduced by the aggregate amount distributed from Archer MSAs (as defined in section 220(d)) and health savings accounts (as defined in section 223(d)) which are excludable from gross income for such taxable years by reason of being used to pay premiums for coverage of an eligible individual under qualified health insurance for any month. 
(3)Denial of credit to dependentsNo credit shall be allowed under this section to any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins. 
(4)Married couples must file joint return 
(A)In generalIf the taxpayer is married at the close of the taxable year, the credit shall be allowed under subsection (a) only if the taxpayer and his spouse file a joint return for the taxable year. 
(B)Marital status; certain married individuals living apartRules similar to the rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of this paragraph. 
(5)Verification of coverage, etcNo credit shall be allowed under this section with respect to any individual unless such individual’s coverage (and such related information as the Secretary may require) is verified in such manner as the Secretary may prescribe. 
(6)Insurance which covers other individuals; treatment of paymentsRules similar to the rules of paragraphs (7) and (8) of section 35(g) shall apply for purposes of this section. 
(j)Coordination with advance payments 
(1)Reduction in credit for advance paymentsWith respect to any taxable year, the amount which would (but for this subsection) be allowed as a credit to the taxpayer under subsection (a) shall be reduced (but not below zero) by the aggregate amount paid on behalf of such taxpayer under section 7527A for months beginning in such taxable year. 
(2)Recapture of excess advance paymentsIf the aggregate amount paid on behalf of the taxpayer under section 7527A for months beginning in the taxable year exceeds the sum of the monthly limitations determined under subsection (b) for the taxpayer and the taxpayer’s spouse and dependents for such months, then the tax imposed by this chapter for such taxable year shall be increased by the sum of— 
(A)such excess, plus 
(B)interest on such excess determined at the underpayment rate established under section 6621 for the period from the date of the payment under section 7527A to the date such excess is paid. For purposes of subparagraph (B), an equal part of the aggregate amount of the excess shall be deemed to be attributable to payments made under section 7527A on the first day of each month beginning in such taxable year, unless the taxpayer establishes the date on which each such payment giving rise to such excess occurred, in which case subparagraph (B) shall be applied with respect to each date so established.
(k)Cost-of-living adjustments 
(1)In generalIn the case of any taxable year beginning in a calendar year after 2017, each of the dollar amounts contained in the last row of the table under subsection (b)(3) shall be increased by an amount equal to such dollar amount multiplied by the blended cost-of-living adjustment. 
(2)Blended cost-of-living adjustmentFor purposes of paragraph (1), the blended cost-of-living adjustment means one-half of the sum of— 
(A)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof, plus 
(B)the cost-of-living adjustment determined under section 213(d)(10)(B)(ii) for the calendar year in which the taxable year begins by substituting 2016 for 1996 in subclause (II) thereof. 
(3)RoundingAny increase determined under paragraph (2) shall be rounded to the nearest multiple of $10. . 
(b)Advance payment of creditChapter 77 (relating to miscellaneous provisions) is amended by inserting after section 7527 the following new section: 
 
7527A.Advance payment of credit for qualified refund eligible health insurance 
(a)In generalThe Secretary shall establish a program for making payments on behalf of individuals to providers of qualified refund eligible health insurance (as defined in section 25E(f)(2)) for such individuals. 
(b)LimitationThe Secretary may make payments under subsection (a) only to the extent that the Secretary determines that the amount of such payments made on behalf of any taxpayer for any month does not exceed the sum of the monthly limitations determined under section 25E(b) for the taxpayer and taxpayer’s spouse and dependents for such month. . 
(c)Information reporting 
(1)In generalSubpart B of part III of subchapter A of chapter 61 (relating to information concerning transactions with other persons) is amended by inserting after section 6050V the following new section: 
 
6050W.Returns relating to credit for qualified refund eligible health insurance 
(a)Requirement of reportingEvery person who is entitled to receive payments for any month of any calendar year under section 7527A (relating to advance payment of credit for qualified refund eligible health insurance) with respect to any individual shall, at such time as the Secretary may prescribe, make the return described in subsection (b) with respect to each such individual. 
(b)Form and manner of returnsA return is described in this subsection if such return— 
(1)is in such form as the Secretary may prescribe, and 
(2)contains, with respect to each individual referred to in subsection (a)— 
(A)the name, address, and TIN of each such individual, 
(B)the months for which amounts payments under section 7527A were received, 
(C)the amount of each such payment, 
(D)the type of insurance coverage provided by such person with respect to such individual and the policy number associated with such coverage, 
(E)the name, address, and TIN of the spouse and each dependent covered under such coverage, and 
(F)such other information as the Secretary may prescribe. 
(c)Statements To be furnished to individuals with respect to whom information is requiredEvery person required to make a return under subsection (a) shall furnish to each individual whose name is required to be set forth in such return a written statement showing— 
(1)the name and address of the person required to make such return and the phone number of the information contact for such person, and 
(2)the information required to be shown on the return with respect to such individual. The written statement required under the preceding sentence shall be furnished on or before January 31 of the year following the calendar year for which the return under subsection (a) is required to be made.
(d)Returns which would be required To be made by 2 or more personsExcept to the extent provided in regulations prescribed by the Secretary, in the case of any amount received by any person on behalf of another person, only the person first receiving such amount shall be required to make the return under subsection (a). . 
(2)Assessable penalties 
(A)Subparagraph (B) of section 6724(d)(1) (relating to definitions) is amended by redesignating clauses (xv) through (xxi) as clauses (xvi) through (xxii), respectively, and by inserting after clause (xiv) the following new clause: 
 
(xv)section 6050W (relating to returns relating to credit for qualified refund eligible health insurance), . 
(B)Paragraph (2) of section 6724(d) is amended by striking the period at the end of subparagraph (CC) and inserting , or and by inserting after subparagraph (CC) the following new subparagraph: 
 
(DD)section 6050W (relating to returns relating to credit for qualified refund eligible health insurance). . 
(d)Conforming amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting or 25E after section 35. 
(2)
(A)Section 23(b)(4)(B) is amended by inserting and section 25D after this section. 
(B)Section 24(b)(3)(B) is amended by striking and 25B and inserting , 25B, and 25D. 
(C)Section 25B(g)(2) is amended by striking section 23 and inserting sections 23 and 25D. 
(D)Section 26(a)(1) is amended by striking and 25B and inserting 25B, and 25D. 
(3)The table of sections for subpart A of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Qualified health insurance credit.  . 
(4)The table of sections for chapter 77 is amended by inserting after the item relating to section 7527 the following new item: 
 
 
Sec. 7527A. Advance payment of credit for qualified refund eligible health insurance.  . 
(5)The table of sections for subpart B of part III of subchapter A of chapter 61 is amended by adding at the end the following new item: 
 
 
Sec. 6050W. Returns relating to credit for qualified refund eligible health insurance.  . 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
102.Changes to existing tax preferences for medical coverage, etc., for individuals eligible for qualified health insurance credit or standard deduction 
(a)Exclusion for contributions by employer to accident and health plans 
(1)In generalSection 106 (relating to contributions by employer to accident and health plans) is amended by adding at the end the following new subsection: 
 
(f)No exclusion for individuals eligible for qualified health insurance creditSubsection (a) shall not apply with respect to any employer-provided coverage under an accident or health plan for any individual for any month unless such individual is described in paragraph (2) or (5) of section 25E(e) for such month. The amount includible in gross income by reason of this subsection shall be determined under rules similar to the rules of section 4980B(f)(4). . 
(2)Conforming amendments 
(A)Section 106(b)(1) is amended— 
(i)by inserting gross income does not include before amounts contributed, and 
(ii)by striking shall be treated as employer-provided coverage for medical expenses under an accident or health plan. 
(B)Section 106(d)(1) is amended— 
(i)by inserting gross income does not include before amounts contributed, and 
(ii)by striking shall be treated as employer-provided coverage for medical expenses under an accident or health plan. 
(b)Amounts received under accident and health plansSection 105 (relating to amounts received under accident and health plans) is amended by adding at the end the following new subsection: 
 
(f)No exclusion for individuals eligible for qualified health insurance creditSubsection (b) shall not apply with respect to any employer-provided coverage under an accident or health plan for any individual for any month unless such individual is described in paragraph (2) or (5) of section 25E(e) for such month. . 
(c)Special rules for health insurance costs of self-employed individualsSubsection (l) of section 162 (relating to special rules for health insurance costs of self-employed individuals) is amended by adding at the end the following new paragraph: 
 
(6)No deduction to individuals eligible for qualified health insuranceParagraph (1) shall not apply for any individual for any month unless such individual is described in paragraph (2) or (5) of section 25E(e) for such month. . 
(d)Earned income credit unaffected by repealed exclusionsSubparagraph (B) of section 32(c)(2) is amended by redesignating clauses (v) and (vi) as clauses (vi) and (vii), respectively, and by inserting after clause (iv) the following new clause: 
 
(v)the earned income of an individual shall be computed without regard to sections 105(f) and 106(f), . 
(e)Modification of deduction for medical expensesSubsection (d) of section 213 is amended by adding at the end the following new paragraph: 
 
(12)Premiums for qualified health insuranceThe term medical care does not include any amount paid as a premium for coverage of an eligible individual (as defined in section 25E(e)) under qualified health insurance (as defined in section 25E(f)) for any month. . 
(f) Definition of wages for employment tax purposes 
(1)Federal Insurance Contributions ActSubsection (a) of section 3121 is amended— 
(A)by striking sickness or each place it appears in paragraph (2), and 
(B)by inserting after paragraph (2) the following new paragraph: 
 
(3)any payment made to or for the benefit of an employee if at the time of such payment it is reasonable to believe that the employee will be able to exclude such payment from income under section 104, 105, or 106; . 
(2)Railroad retirement taxSubsection (e) of section 3231 is amended— 
(A)by striking sickness or each place it appears in paragraph (1), and 
(B)by adding at the end the following new paragraph: 
 
(13)The term compensation shall not include any payment made to or for the benefit of an employee if at the time of such payment it is reasonable to believe that the employee will be able to exclude such payment from income under section 104, 105, or 106. . 
(3)Unemployment taxSubsection (b) of section 3306 is amended— 
(A)by striking sickness or each place it appears in paragraph (2), and 
(B)by inserting after paragraph (2) the following new paragraph: 
 
(3)any payment made to or for the benefit of an employee if at the time of such payment it is reasonable to believe that the employee will be able to exclude such payment from income under section 104, 105, or 106; . 
(g)Reporting requirementSubsection (a) of section 6051 is amended by striking and at the end of paragraph (12), by striking the period at the end of paragraph (13) and inserting and, and by inserting after paragraph (13) the following new paragraph: 
 
(14)the total amount of employer-provided coverage under an accident or health plan which is includible in gross income by reason of sections 105(f) and 106(f). . 
(h)Retired public safety officersSection 402(l)(4)(D) is amended by adding at the end the following: Such term shall not include any premium for coverage by an accident or health insurance plan for any month unless such individual is described in paragraph (2) or (5) of section 25E(e) for such month.. 
(i)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
IIImproving private health insurance access and affordability 
201.Improving private health insurance access and affordabilityThe Social Security Act is amended by adding at the end the following new title: 
 
XXIIRefundability deeming; State health insurance exchanges 
ARefundability deeming 
2201.Refundability deeming 
(a)In generalFor purposes of section 25E of the Internal Revenue Code of 1986, the Secretary shall deem whether a State (as defined for purposes of title XIX) has taken efforts to provide its citizens with greater access to affordable private health insurance. Those efforts may include, but are not limited to, the following initiatives: 
(1)The establishment of a State health insurance exchange. 
(2)The establishment of a high risk solution, such as a high risk pool, reinsurance mechanism, or other State-designed high risk solution. 
(3)The availability of affordable coverage (as defined in section 2212(b)(2), determined without regard to whether such coverage is qualified exchange-based health insurance coverage (as defined in section 2214). 
(b)More individuals coveredA State shall demonstrate to the Secretary that an initiative under subsection (a) is reasonably designed to operate in a manner so as to result, in combination with the qualified health insurance tax credit, in a reduction in the number of eligible individuals (as defined in section 2213) in the State who do not have health insurance coverage, as measured by the Secretary based upon information obtained in the Current Population Survey. 
(c)Reference to refundability requirement for application of refundability of qualified health insurance tax creditFor rules relating to limitations on the refundability of the qualified health insurance credit under section 25E of the Internal Revenue Code of 1986 in relation to initiatives described in subsection (a), see section 25E(d). In this title, the term qualified health insurance tax credit means the tax credit provided under such section. 
BState health insurance exchanges 
2211.State health insurance exchanges 
(a)In generalThe Secretary shall provide a process for the review and certification of applications of each State of a State-based program as a certified health insurance exchange for the State (each in this subtitle referred to as a certified State health insurance exchange or an exchange). A program shall not be treated as a certified State health insurance exchange unless the Secretary, in consultation with the Secretary of the Treasury, determines that the program meets the requirements for an exchange under this subtitle. 
(b)Continued certificationUpon certification of a program under subsection (a), the program shall remain so certified unless the Secretary determines that the program has failed to meet any of the requirements for an exchange under this subtitle. 
2212.Requirements for exchange certification 
(a)General requirements 
(1)In generalThe exchange shall be a means to pool individual consumers purchasing private health insurance, to provide them with greater negotiating leverage, and to provide a market where private health insurance plans can compete to offer coverage for these individuals. 
(2)AdministrationNothing in this subtitle shall prohibit a State from either directly contracting with the health insurance plans participating in the exchange or a third party administrator to operate the exchange. 
(3)Plan participationNo State may restrict or otherwise limit the ability of health insurance plans to participate in and offer health insurance products through an exchange, so long as the providers of these plans are duly licensed under State insurance laws applicable to all health insurance providers in the State and comply with the requirements under this subtitle. 
(4)BenefitsA State shall not impose requirements that health insurance plans participating in the exchange provide any benefits, beyond those requirements that the State imposes upon all licensed health insurance providers operating in the State. 
(5)PricingA State shall not set prices for any products offered through the exchange. 
(6)Premiums collection methodA State shall ensure the existence of an effective and efficient method for the collection of premiums owed for qualified exchange-based health insurance coverage. 
(7)Multi-state pooling arrangementsNothing in this subtitle shall prohibit State health insurance exchanges from organizing into a multi-state pooling arrangement. 
(b)Offering of affordable qualified exchange-based health insurance coverage to eligible individuals 
(1)Affordable and benchmark coverageThe exchange must have one or more health insurance plans participating in the offering to each eligible individual (as defined in section 2213(a)) of qualified exchange-based health insurance coverage (as defined in section 2214)— 
(A)at least one of which is affordable as determined under paragraph (2); and 
(B)at least one of which provides benchmark benefits coverage described in section 2113(b). Private health insurance providers, duly licensed in the State, may enter into agreements with the exchange to provide qualified exchange-based health insurance coverage and increase the choices available to eligible individuals.
(2)Affordable coverage 
(A)In generalSubject to subparagraph (B), a State through an exchange shall meet the requirement under paragraph (1)(A) in a year by using its funds to supplement the premiums of the lowest cost plan participating in the exchange (as determined by a methodology to be specified by the Secretary), so that the average premium for individuals enrolling in the plan will not exceed 6 percent of the State's median income. 
(B)ExceptionA State is not required under subparagraph (A) to provide any supplemental payments if there is at least one plan available in all areas of the State with average premiums that are below 6 percent of the State's median income. 
(C)No use of price fixingThe implementation of this paragraph shall comply with subsection (a)(5). 
(D)Application 
(i)Disregarding late enrollment penalties and related premium disincentivesThe amount of premium under subparagraph (A) shall not take into account any increase in premium resulting from the State’s application of methods permitted under subsection (a)(6). 
(ii)Application to sub-state areasA State may apply subparagraph (A) separately for different areas within the State. 
(c)Enrollment of eligible individuals 
(1)Enrollment mechanismsHealth insurance plans participating in the exchange in State shall have uniform mechanisms designed to encourage and facilitate the enrollment of all eligible individuals in qualified exchange-based health insurance coverage. 
(2)Enrollment opportunities 
(A)In generalHealth insurance plans participating in the exchange in a State shall permit the enrollment and changes of enrollment of individuals at the time they become eligible individuals in the State, such as through loss of group-based qualifying health insurance coverage, changes in residency or family composition, and other circumstances specified by the Secretary. 
(B)Annual open enrollment periodsHealth insurance plans participating in the exchange in a State shall permit eligible individuals to change enrollment among such plans in an annual manner, subject to subparagraph (A). 
(3)Limitation on preexisting condition exclusionsQualified exchange-based health insurance coverage shall meet the requirements of section 9801 of the Internal Revenue Code of 1986 in the same manner as if it were a group health plan. 
(d)Pathway for enrollment by medicaid and SCHIP beneficiariesA State through an exchange shall include a pathway for eligible individuals who are enrolled (or eligible to enroll) under title XIX or XXI in such State to enroll in qualified exchange-based health insurance coverage. A State may use the program under section 1938 in developing such a pathway. 
(e)Methods To reduce adverse selectionHealth insurance plans participating in the exchange in a State shall have a mechanism to reduce adverse selection in the enrollment of eligible individuals. This mechanism shall be uniform for all such plans and may include waiting periods and premium surcharges for late enrollees (or individuals who otherwise do not have periods of creditable coverage before enrolling through the exchange) and other devices reasonably designed to reduce adverse selection in the enrollment of eligible individuals consistent with the requirements of subpart 1 of part B of title XXVII of the Public Health Service Act (relating to portability, access, and renewability requirements for health insurance coverage in the individual market). 
(f)Reinsurance or other risk redistribution mechanismHealth insurance plans participating in the exchange in a State may have a uniform mechanism that protects entities offering qualified exchange-based health insurance coverage to manage risk. Such a mechanism may include reinsurance, a high risk pool, or other mechanism approved by the Secretary. 
(g)Dissemination of coverage informationHealth insurance plans participating in the exchange in a State shall ensure that there is wide dissemination of information about health insurance coverage options, including the plans offered and premiums and benefits for such plans, to eligible individuals and to employers that provide financial assistance in purchasing such coverage. 
(h)Information coordinationHealth insurance plans participating in the exchange in a State shall report to the Secretary of the Treasury such information as is required under the Internal Revenue Code of 1986 to carry out the qualified health insurance tax credit. 
2213.Eligible individual 
(a)Eligible individualIn this subtitle— 
(1)In generalThe term eligible individual means, with respect to a State and a month, an individual who, as of the first day of the month— 
(A)is a resident of the State (as determined in accordance with guidelines specified by the Secretary); 
(B)is citizen or national of the United States, an alien lawfully admitted to the United States for permanent residence or otherwise residing in the United States under color of law, or an alien otherwise lawfully residing in the United States under color of law for such period as the Secretary shall specify; and 
(C)is not covered under group-based qualifying health insurance coverage. 
(2)Group-based qualifying health insurance coverageThe term group-based qualifying health insurance coverage means any of the following:: 
(A)Group health plan coverage 
(i)In generalSubject to clause (ii), coverage under a group health plan (as defined in section 9832(a) of the Internal Revenue Code of 1986). 
(ii)ExceptionClause (i) shall not include— 
(I)a health plan if substantially all of its coverage is coverage described in section 223(c)(1)(B) of the Internal Revenue Code of 1986; or 
(II)coverage under a group health plan insofar as the plan benefits consist (other than coverage described in subclause (I)) of contribution towards a qualified exchange-based health insurance coverage. 
(B)Medicare 
(i)In generalSubject to clause (ii), coverage under any part of the Medicare program under title XVIII. 
(ii)ExceptionClause (i) shall not apply if all the coverage under Medicare is, through the direct or indirect application of section 1862(b), secondary to coverage under a group health plan. 
(C)Military health careCoverage under the military health program under chapter 55 of title 10, United States Code, including under the TRICARE program (as defined in section 1072(7) of such title). 
(D)FEHBPCoverage under the Federal employees health benefit program under chapter 89 of title 5, United States Code. 
(E)Full veterans coverageCoverage through the Department of Veterans Affairs if such coverage is based on enrollment of an individual who is described in paragraph (1) of section 1705(a) of title 38, United States Code (relating to veterans with service-connected disabilities rated 50 percent or greater). 
(b)Relation to Medicaid/SCHIPExcept as a State may otherwise provide, an individual is not disqualified from being an eligible individual merely because the individual is enrolled under title XIX or XXI. 
2214.Qualified exchange-based health insurance coverageIn this subtitle, the term qualified exchange-based health insurance coverage means qualified health insurance (as defined in section 25E(f)(1) of the Internal Revenue Code of 1986) offered by a private entity through an exchange. 
2215.Flexibility in application to lower-income individuals 
(a)State supplementationNothing in this subtitle shall be construed as preventing a State from providing, under a certified State health insurance exchange and at the State’s own expense, additional assistance to eligible individuals with respect to subsidizing premium and cost-sharing costs for qualified exchange-based health insurance coverage. 
(b)Treatment of certain Medicaid and SCHIP beneficiariesNothing in this subtitle shall be construed as preventing a State Medicaid or children’s health insurance program under title XIX or XXI from permitting individuals eligible for medical assistance or child health assistance under the respective titles from obtaining such assistance through enrollment in qualified exchange-based health insurance coverage. . 
202.Expansion of medicaid health opportunity accounts to all StatesSection 1938 of the Social Security Act (42 U.S.C. 1396u–8) is amended— 
(1)in subsection (a)— 
(A)by striking paragraph (1) and inserting the following: 
 
(1)In generalNotwithstanding any other provision of this title, the Secretary shall establish a program under which States may provide under their State plans under this title (including such a plan operating under a statewide waiver under section 1115) in accordance with this section for the provision of alternative benefits consistent with subsection (c) for eligible population groups in one or more geographic areas of the State specified by the State. An amendment under the previous sentence is referred to in this section as a State health opportunity accounts program. ; and 
(B)in paragraph (2)— 
(i)by striking the paragraph heading and inserting Implementation.—; 
(ii)by striking subparagraph (A) and inserting the following: 
 
(A)In generalThe program established under this section shall begin on January 1, 2008. ; and 
(iii)in subparagraph (B)— 
(I)by striking clause (i) and inserting the following: 
 
(i)In generalNot later than March 31, 2013, the Comptroller General of the United States shall submit a report to Congress evaluating the programs conducted under this section. ; and 
(II)in clause (ii), by striking 2010 and inserting 2013; and 
(C)in paragraph (3)(E), by inserting that include plan comparison information in language that is easily understood before the period; 
(2)in subsection (b)— 
(A)in paragraph (1), by striking consistent with paragraphs (2) and (3); 
(B)by striking paragraphs (2) through (4) and inserting the following: 
 
(2)Limitation on enrollees in medicaid managed care organizationsInsofar as the State provides for eligibility of individuals who are enrolled in Medicaid managed care organizations, such individuals may participate in the State health opportunity account program only if the State provides assurances satisfactory to the Secretary that the following conditions are met with respect to any such organization: 
(A)In no case may the number of such individuals enrolled in the organization who participate in the program exceed 5 percent of the total number of individuals enrolled in such organization. 
(B)The proportion of enrollees in the organization who so participate is not significantly disproportionate to the proportion of such enrollees in other such organizations who participate. 
(C)The State has provided for an appropriate adjustment in the per capita payments to the organization to account for such participation, taking into account differences in the likely use of health services between enrollees who so participate and enrollees who do not so participate. ; and 
(C)by redesignating paragraphs (5) and (6) as paragraphs (3) and (4), respectively; 
(3)in subsection (d)— 
(A)in paragraph (2)(C)(i)— 
(i)in subclause (II), by striking and at the end; 
(ii)in subclause (III), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following: 
 
(IV)shall provide contributions into such an account on a sliding-scale based on income. ; and 
(B)in paragraph (3)(B)(ii)— 
(i)in subclause (I), by striking and at the end; 
(ii)by redesignating subclause (II) as subclause (III); and 
(iii)by inserting after subclause (I), the following: 
 
(II)may be transferred into a health savings account established under section 223 of the Internal Revenue Code of 1986 and such transfer shall be treated as a rollover contribution described in section 223(f) of the Internal Revenue Code of 1986; and ; and 
(4)by striking State demonstration program each place it appears and inserting State health opportunity accounts program. 
 
